Citation Nr: 1020815	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  08-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for 
posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to July 1985.




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  By 
that rating action, the RO&IC determined that new and 
material evidence had not been received to reopen a 
previously denied claim for service connection for PTSD.  

The Veteran appealed the RO&IC's January 2007 rating action 
to the Board. 

The appeal is REMANDED to the RO&IC/Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that additional substantive 
development is necessary prior to appellate review of the new 
and material evidence claim on appeal.  

Firstly, the Veteran is seeking reopening of his claim of 
service connection for PTSD, which was denied in a June 2004 
rating decision.  The Veteran was notified of the denial in 
July 2004.  

In Kent. v. Nicholson, 20 Vet. App. 1 (2006), the Court of 
Appeals for Veterans Claims (Court) held that VA must notify 
a Veteran of the evidence and information that is necessary 
to reopen the claim and VA must notify the Veteran of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought. 
The Court also held that VA's obligation to provide a Veteran 
with notice of what constitutes new and material evidence to 
reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied. In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

The Veteran has not been advised in accordance with the Kent 
decision, above, and will be so advised upon remand. 

In support of the claim, the Veteran proffered what he 
contends are copies of clinical records, dated December 3, 
1981 and February 1982, showing that he was allegedly seen 
during service for mental problems for an incident involving 
hurt, harm or death to a fellow soldier.  A clinical record, 
dated December 3, 1981, shows that the Veteran was referred 
to the Chief of Services from Sick-Call/AM WAMC for 
complaints of a stressful life, no sleep, crying, and periods 
of disturbances due to related issues from an injury to 
another service member during his tour of additional duty 
(TAD), "CSSD-21."  (Service personnel records confirm that 
that the Veteran was on TAD to CSSD-26 from September 11, to 
November 9, 1981).  A psychiatric evaluation was requested 
for scope.  A provisional diagnosis of mental distress, 
depression/anxiety disorder was entered.  

The Veteran also submitted a February 1982 medical 
comment/evaluation report, authored by J. S., Senior Chief of 
the United States Navy, Naval Hospital Long Beach, Long 
Beach, California.  In the submitted document, the individual 
so identified related that the Veteran had been evaluated at 
that facility for complaints from an incident involving hurt, 
harm or death to a fellow Marine while on TAD.  J. S. 
indicated that the injury had been confirmed by the Veteran's 
wife and unit supervisor (SSgt. W.).  The Veteran was noted 
to have cried, been irritable/hypervigilant at times and 
depressed from the above-cited incident.  J. S. indicated 
that the Veteran suffered from "stress disorder" and 
depression.  J. S. opined that the Veteran's traumatic events 
while on TAD overwhelmingly brought on his "current cluster 
of troubles."  It was noted that other factors of the 
Veteran's personal history on record, such as tachycardia and 
heart palpitations were indicative cues to the same.  

The Veteran's obtained service medical and personnel records 
do not contain these proffered documents, and their source is 
therefore unknown.  The Veteran will therefore be afforded 
the opportunity to submit the originals of these documents, 
and any other service treatment and personnel records, in 
order for the RO/AMC to forward them to the National 
Personnel Records Center and any other appropriate records 
depository and/or research agency for verification as to 
their authorship.  Rucker v. Brown, 10 Vet. App. 67 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see Sarmiento v. 
Brown, 7 Vet. App. 80 (1994); Duro v. Derwinski, 2 Vet. App. 
530 (1992); 38 C.F.R. §§ 3.203(a), (c) (1997); see also 
Spencer v. West, 13 Vet. App. 376 (2000 (For propositions 
that service department findings are binding on VA; and 
illustrating high probative value of such evidence).

The Veteran is advised that he must fully cooperate in 
assisting the RO&IC/AMC in locating these documents.  In 
doing so, the Veteran is invited to submit any additional 
evidence surrounding the time, date and place of generation 
of the above-discussed December 3, 1981 and February 1982 
documents.

The Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Accordingly, the case is REMANDED to the RO&IC/AMC for the 
following action:

1. The RO&IC/AMC will ensure that it has 
complied with the ruling in Kent, with 
regard to advising the claimant of what 
evidence would substantiate his 
application to reopen his claim of 
service connection for PTSD.  

2.  The Veteran should be given an 
opportunity to submit the following 
original documents that are not contained 
in the claims file:   

(i) Clinical record, dated December 
3, 1981, reflecting that the Veteran 
had been referred from Sick-Call/AM 
WAMC to Chief of Service for mental 
problems due to related issues from 
an injury to a fellow soldier during 
his TAD, "CSSD-21."  A diagnosis 
of mental distress, 
depression/anxiety disorder was 
entered; and

(ii) February 1982 medical 
comment/evaluation report, prepared 
by J. S. Senior Chief, United States 
Navy, Naval Hospital Long Beach, 
Long Beach, California, reflecting 
that the Veteran had received 
treatment for a "stress disorder" 
and depression from an incident 
involving death, hurt or harm to 
another soldier.

The Veteran is invited to submit any 
additional evidence surrounding the 
time, date and place of generation 
of the above-cited documents.

3.  After the passage of a reasonable 
amount of time or upon the Veteran's 
response, the RO&IC/AMC will determine if 
it should forward all of the Veteran's 
proffered service treatment and personnel 
records to any or all of the following 
U.S. Government agencies, and/or any 
agencies deemed necessary to ascertain 
the authenticity of the documents, and 
request such information as to 
authenticity.  


(i)	 The National Personnel Records 
Center; 


(ii)	The U.S. Navy Medicine Support 
Command, H2005 Knight Lane, 
        PO Box 140
        NAS Jacksonville, FL 32212-0140

(iii)	Headquarters, U.S. Marine Corps
Personnel Management Support Branch
(MMSB-10)
2008 Elliot Road
Quantico, VA   22134-5030

(iv)	Naval Personnel Command
5720 Integrity Drive
Millington, TN   38055-3130

3.  After completing the requested 
action, the RO&IC/AMC will readjudicate 
the petition to reopen the claim of 
service connection for PTSD in light of 
all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal is not granted, the Veteran must 
be furnished a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this remand is to assist the Veteran with the 
substantive development of his new and material claim on 
appeal on appeal.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
new and material claim.  His cooperation in VA's efforts to 
develop this claim including submitting the original 
documents requested in the above-cited directives, is both 
critical and appreciated. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


